Title: From George Washington to Lieutenant Colonel Samuel Smith, 1 November 1777
From: Washington, George
To: Smith, Samuel



Sir.
Head Quarters [near Whitemarsh, Pa.] Novembr 1st 1777

I have this moment receiv’d your favor of Yesterday, & hope General Varnum with the Detachment from this Army, have by this time arriv’d to your support, & that your little Garrison will, with the greatest confidence & Vigor, exert itself to baffle every attempt of the Enemy to reduce it—When I last saw General Foreman I authorized him to collect all the Cloathing such as shoes, stockings, shirts Breeches &Ca which he possibly could; & by this Opportunity I have requested him to let you have as many of them as he can spare for your men, who, I

make no doubt must be greatly in want of them, you will therefore apply to him.
From the Idea I at present bear of the Island on which your fort stands, I am of opinion, that, if the upper End of it was laid under water it would very much retard any operations of the Enemy against you—but whether this is practible, or whether opening the Banks to effect it would not be productive of Inconvenience to the Fort I leave to you & the Officers with you to determine & only mean to propose it for your consideration. I am &C.

G.W.

